Exhibit 10.1

 

Executed Version

 

 

FOURTH AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

LAREDO PETROLEUM, INC.,

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

THE GUARANTORS SIGNATORY HERETO,

 

AND

 

THE BANKS SIGNATORY HERETO

 

 

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of April 27, 2012 (the “Fourth Amendment Effective
Date”), is among LAREDO PETROLEUM, INC., a corporation formed under the laws of
the State of Delaware (“Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with Borrower, the “Obligors”); each of the Banks
that is a party to the Credit Agreement referred to below on the date hereof;
and WELLS FARGO BANK, N.A., as administrative agent for the Banks (in such
capacity, together with its successors, “Administrative Agent”).

 

Recitals

 

A.                                   Borrower, Administrative Agent and the
Banks are parties to that certain Third Amended and Restated Credit Agreement
dated as of July 1, 2011 (as amended prior to the date hereof, the “Credit
Agreement”), pursuant to which the Banks have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
Borrower.

 

B.                                     The parties hereto desire to (i) increase
the Commitments of one or more of the Banks and otherwise amend certain terms of
the Credit Agreement in certain respects, and (ii) establish a Borrowing Base of
$785,000,000, in each case to be effective as of the Fourth Amendment Effective
Date.

 

C.                                     NOW, THEREFORE, in consideration of the
premises and the mutual covenants herein contained, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                                            Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Fourth Amendment, shall have the meaning ascribed to such term
in the Credit Agreement (as amended hereby).  Unless otherwise indicated, all
section references in this Fourth Amendment refer to the Credit Agreement.

 

Section 2.                                            Amendments to Credit
Agreement.  In reliance on the representations, warranties, covenants and
agreements contained in this Fourth Amendment, and subject to the satisfaction
of the conditions precedent set forth in Section 4 hereof, the Credit Agreement
shall be amended effective as of the Fourth Amendment Effective Date in the
manner provided in this Section 2.

 

2.1                                 Additional Definitions.  Section 1.1 of the
Credit Agreement shall be amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Debt Issuance Date” means any date after the date of issuance of up to
$500,000,000 in principal amount of Senior Notes that were priced on April 24,
2012 and are issued on or about the Fourth Amendment Effective Date on which a
Credit Party issues Senior Notes.

 

1

--------------------------------------------------------------------------------


 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.

 

“Fourth Amendment Effective Date” means April 27, 2012.

 

“Permitted Refinancing Debt” means any Debt of the Borrower, and Debt
constituting Guarantees thereof by other Credit Parties, incurred or issued in
exchange for, or the net proceeds of which are used to extend, refinance, repay,
renew, replace (whether or not contemporaneously), defease, discharge, redeem,
or refund, outstanding Permitted Senior Debt, in whole or in part from time to
time; provided that (i) the principal amount of such Permitted Refinancing Debt
(or if such Permitted Refinancing Debt is issued at a discount, the initial
issuance price of such Permitted Refinancing Debt) does not exceed the then
outstanding principal amount of the Permitted Senior Debt so exchanged for,
extended, refinanced, repaid, renewed, replaced, defeased, discharged, redeemed,
or refunded (plus the amount of any premiums and accrued interest paid and fees
and expenses incurred in connection therewith), (ii) such Permitted Refinancing
Debt has a stated maturity no earlier than the first anniversary of the
Termination Date, (iii) no scheduled principal payments or mandatory prepayments
or redemptions are required under such Permitted Refinancing Debt prior to the
stated maturity of such Permitted Refinancing Debt (other than pursuant to
customary change of control or asset sale tender offer provisions), (iv) as
determined in good faith by senior management of Borrower, such Permitted
Refinancing Debt does not contain covenants or events of default that, taken as
a whole, are materially more restrictive on the Credit Parties than those in
this Agreement, (v) such Permitted Refinancing Debt and any Guarantee in respect
thereof is unsecured, and (vi) no later than the date of issuance thereof the
Borrower delivers a written notice to the Administrative Agent as to the
issuance of such Permitted Refinancing Debt and specifying the Permitted Senior
Debt (and principal amount thereof) so exchanged for, extended, refinanced,
repaid, renewed, replaced, defeased, discharged, redeemed or refunded.

 

“Permitted Senior Debt” means any Senior Notes or Permitted Refinancing Debt
incurred under and in accordance with Section 9.1(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

2.2                                 New Section 2.6(c) of the Credit Agreement. 
A new clause (c) is hereby added to Section 2.6 of the Credit Agreement and
shall read in full as follows:

 

(c)                                  Promptly after any automatic adjustment to
the Borrowing Base pursuant to Section 2.15 that creates a Borrowing Base
Deficiency, Borrower shall effect a mandatory prepayment of the Loans equal to
such Borrowing Base Deficiency.

 

2

--------------------------------------------------------------------------------


 

2.3                                 New Section 2.15 of the Credit Agreement.  A
new Section 2.15 is hereby added to the Credit Agreement and shall read in full
as follows:

 

Section 2.15                                Automatic Debt Issuance Borrowing
Base Adjustments.  In addition to the redeterminations of the Borrowing Base
pursuant to Section 4.2, Section 4.3, Section 4.6 and Section 4.7 and
adjustments of the Borrowing Base pursuant to Section 8.11, and notwithstanding
anything to the contrary contained herein, if the Borrower issues any Senior
Notes on any Debt Issuance Date, to the extent any portion of such Senior Notes
does not constitute Permitted Refinancing Debt, the Borrowing Base shall
automatically reduce on such Debt Issuance Date by an amount equal to
twenty-five percent (25%) of the aggregate stated principal amount of any Senior
Notes issued by the Credit Parties on such Debt Issuance Date (other than the
portion of such Senior Notes constituting Permitted Refinancing Debt).  For the
avoidance of doubt, the stated amount of the portion of any Senior Notes that
constitutes Permitted Refinancing Debt shall not be included for purposes of
determining the reduction in the Borrowing Base required by this Section 2.15
and only the stated amount of the portion of such Senior Notes not constituting
Permitted Refinancing Debt shall be included in calculating the adjustment
required by this Section 2.15.  For the purposes of this Section 2.15, if any
such Senior Notes are issued at a discount or otherwise sold for less than
“par”, the reduction shall be calculated based upon the stated principal amount
without reference to such discount.

 

2.4                                 Amendment to Section 4.3 of the Credit
Agreement.  The first sentence of Section 4.3 of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

“In addition to the redeterminations of the Borrowing Base pursuant to
Section 4.2, Section 4.6 and Section 4.7 and adjustments of the Borrowing Base
pursuant to Section 2.15 and Section 8.11, Borrower and Required Banks may each
request Special Determinations of the Borrowing Base from time to time; provided
that Required Banks may not request more than one Special Determination between
Periodic Determinations of the Borrowing Base, and Borrower may not request more
than two Special Determinations in any Fiscal Year.”

 

2.5                                 Amendment to Section 4.4 of the Credit
Agreement.  The first parenthetical contained in Section 4.4 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

“(other than as a result of any reduction and/or redetermination of the
Borrowing Base pursuant to Section 2.15, Section 4.6 and/or Section 4.7)”

 

2.6                                 Amendment to Section 8.1 of the Credit
Agreement.  Section 8.1 of the Credit Agreement is hereby amended by inserting
the following paragraph immediately following Section 8.1(r):

 

3

--------------------------------------------------------------------------------


 

“Any information that Borrower is required to deliver to the Administrative
Agent or any, or all, Banks pursuant to the foregoing clauses (a) and (b) of
this Section 8.1 shall be deemed delivered if and when such information is filed
on EDGAR or the equivalent thereof with the SEC.”

 

2.7                                 Amendments to Section 9.1 of the Credit
Agreement.  (a)                                    Clause (d) of Section 9.1 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

“(d) subject to any adjustment to the Borrowing Base required under
Section 2.15, Senior Notes and any guarantees thereof and any Permitted
Refinancing Debt, the principal amount of which Debt does not exceed
$1,050,000,000 in the aggregate at any one time outstanding, provided that,
solely with respect to Senior Notes not constituting Permitted Refinancing Debt,
(i) such Senior Notes do not have any scheduled amortization prior to the stated
maturity of such Senior Notes, (ii) such Senior Notes do not mature sooner than
the first anniversary of the Termination Date, (iii) such Senior Notes and any
guarantees thereof are on market terms for similar instruments of issuers of
similar size and credit quality given the then prevailing market conditions,
(iv) as determined in good faith by the senior management of Borrower, such
Senior Notes and any guarantees thereof are on terms, taken as a whole, no more
restrictive or burdensome than this Agreement, provided that (A) the financial
maintenance covenants with respect to such Senior Notes are not more restrictive
than those in this Agreement and (B) the representations and warranties,
covenants (other than financial maintenance covenants) and events of default of
such Senior Notes are not, taken as a whole, more restrictive or burdensome than
those in this Agreement, (v) such Senior Notes do not have any mandatory
prepayment or redemption provisions (other than customary change of control or
asset sale tender offer provisions) which would require a mandatory prepayment
or redemption in priority to the Obligations and (vi) such Senior Notes do not
have an interest rate greater than 10%, and”

 

(b)                                 The following is added at the end of
Section 9.1:

 

“Solely for purposes of clause (d) of this Section 9.1, any Permitted Senior
Debt for the payment of which the proceeds of other Senior Notes or Permitted
Refinancing Debt has been deposited in trust or otherwise set aside shall be
deemed no longer “outstanding” so long as such Permitted Senior Debt is repaid
within sixty (60) days after the Credit Parties’ receipt of proceeds of such
other Senior Notes or Permitted Refinancing Debt”

 

2.8                                 Amendment to Section 9.13 of the Credit
Agreement.  Section 9.13 of the Credit Agreement is hereby amended to add the
phrase “Except with the proceeds of Permitted Senior Debt,” immediately prior to
the reference to “Borrower will not” at the beginning of such Section.

 

4

--------------------------------------------------------------------------------


 

2.9                                 Amendment to Schedule 1 to the Credit
Agreement.  (a)                                          The first table
contained in Schedule 1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Bank

 

Maximum Credit
Amount

 

Commitment
Percentage

 

Wells Fargo Bank, N.A.

 

$

305,732,484.12

 

15.28662420

%

Bank of America, N.A.

 

$

191,082,802.55

 

9.55414013

%

JPMorgan Chase Bank, N.A.

 

$

191,082,802.55

 

9.55414013

%

Union Bank, N.A.

 

$

165,605,095.55

 

8.28025478

%

BMO Harris Financing, Inc.

 

$

165,605,095.55

 

8.28025478

%

Societe Generale

 

$

137,579,617.83

 

6.87898089

%

Bank of Scotland plc

 

$

137,579,617.83

 

6.87898089

%

The Bank of Nova Scotia

 

$

137,579,617.83

 

6.87898089

%

Capital One, National Association

 

$

137,579,617.83

 

6.87898089

%

Compass Bank

 

$

137,579,617.83

 

6.87898089

%

Comerica Bank

 

$

89,171,974.53

 

4.45859873

%

BOKF, NA DBA Bank of Oklahoma

 

$

76,433,121.00

 

3.82165605

%

Branch Banking and Trust

 

$

76,433,121.00

 

3.82165605

%

Goldman Sachs Bank USA

 

$

50,955,414.00

 

2.54777070

%

Totals:

 

$

2,000,000,000.00

 

100

%

 

(b)                                 On the Effective Date, each Bank the
Commitment Percentage of which is increasing pursuant to this Fourth Amendment
shall purchase a pro rata portion of the outstanding Revolving Loans (and
participations in Letters of Credit) of each of the Banks the Commitment
Percentages of which are decreasing pursuant hereto (and such Banks hereby agree
to sell and to take all such further action to effectuate such sale) such that
each Bank shall hold its applicable Commitment Percentage of the outstanding
Revolving Loans (and participations in Letters of Credit) after giving effect to
the increase in the aggregate Maximum Credit Amounts. For the sake of clarity,
the sale and purchase of such Revolving Loans (and participations in Letters of
Credit) shall not result in any obligation on the part of the Borrower under
Section 3.3 of the Agreement.

 

2.10                           Amendment to Cover of Credit Agreement.  The
reference to “$1,000,000,000” on the cover of the Credit Agreement is hereby
replaced with a reference to “$2,000,000,000”.

 

Section 3.                                            Borrowing Base.  In
reliance on the representations, warranties, covenants and agreements contained
in this Fourth Amendment, and subject to the satisfaction of the

 

5

--------------------------------------------------------------------------------


 

conditions precedent set forth in Section 4 hereof, the Borrowing Base shall be
redetermined to be, effective as of the Fourth Amendment Effective Date,
$785,000,000 and shall remain at $785,000,000 until the next Determination or
other adjustment to the Borrowing Base under the Credit Agreement thereafter. 
Borrower and Banks agree that the Determination provided for in this Section 3
will constitute the May 1, 2012 Periodic Determination for the purposes of the
Credit Agreement and shall not be construed or deemed to be a Special
Determination for purposes of the Credit Agreement.

 

Section 4.                                            Conditions Precedent.  The
effectiveness of this Fourth Amendment is subject to the following:

 

4.1                                 Administrative Agent shall have received
counterparts of this Fourth Amendment from the Obligors and each of the Banks.

 

4.2                                 Administrative Agent shall have received a
Note payable to the order of each Bank in the amount of such Bank’s Maximum
Credit Amount as indicated on Schedule 1 to the Credit Agreement (as amended
hereby), in each case duly executed and delivered by Borrower.

 

4.3                                 Administrative Agent shall have received an
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to Borrower, favorably
opining as to such New York and Texas law-matters as Administrative Agent may
request, in form and substance satisfactory to Administrative Agent.

 

4.4                                 Administrative Agent shall have received an
opinion of the general counsel to Borrower, favorably opining as to such matters
as Administrative Agent may request, in form and substance satisfactory to
Administrative Agent.

 

4.5                                 Administrative Agent shall have received
copies of the certificate of incorporation or certificate of formation, and all
amendments thereto, of Borrower and each other Credit Party, accompanied by a
certificate that such copy is true, correct and complete issued by the
appropriate Governmental Authority of the States of Delaware and Texas and
accompanied by a certificate of the Secretary or comparable Authorized Officer
of Borrower and each other Credit Party that such copy is true, correct and
complete as of the Fourth Amendment Effective Date.

 

4.6                                 Administrative Agent shall have received
copies of the bylaws or limited liability company agreement, and all amendments
thereto, of Borrower and each other Credit Party, accompanied by a certificate
of the Secretary or comparable Authorized Officer of Borrower and each other
Credit Party that each such copy is true, correct and complete as of the Fourth
Amendment Effective Date.

 

4.7                                 Administrative Agent shall have received
certain certificates and other documents issued by the appropriate Governmental
Authorities of the States of Delaware, Oklahoma and Texas relating to the
existence of each Credit Party and to the effect that each applicable Credit
Party is organized or qualified to do business in such jurisdiction is in good
standing with respect to the payment of franchise and similar Taxes and is duly
qualified to transact business in such jurisdictions.

 

6

--------------------------------------------------------------------------------


 

4.8                                 Administrative Agent shall have received a
certificate of incumbency of all officers of Borrower and each other Credit
Party who will be authorized to execute or attest to any Loan Paper, including
this Fourth Amendment, dated the Fourth Amendment Effective Date, executed by
the Secretary or comparable Authorized Officer of Borrower and each other Credit
Party.

 

4.9                                 Administrative Agent shall have received
copies of resolutions or comparable authorizations and consents approving this
Fourth Amendment, duly adopted by the Board of Directors (or similar managing
body) of Borrower and each other Credit Party, accompanied by certificates of
the Secretary or comparable officer of Borrower and each other Credit Party that
such copies are true and correct copies of resolutions duly adopted at a meeting
of or (if permitted by applicable Law and, if required by such Law, by the
Bylaws, or other charter documents of Borrower and each other Credit Party) by
the unanimous written consent of the Board of Directors (or similar managing
body) of Borrower and each other Credit Party, and that such resolutions
constitute all the resolutions adopted with respect to such transactions, have
not been amended, modified, or revoked in any respect, and are in full force and
effect as of the Fourth Amendment Effective Date.

 

4.10                           Contemporaneously with the effectiveness of the
increase of the Borrowing Base contained in Section 3 hereof, Borrower shall pay
to Administrative Agent, for the benefit of the Banks, a Borrowing Base increase
fee equal to 40 basis points (0.40%) on the amount by which the Borrowing Base
as established in Section 3 hereof exceeds the Borrowing Base that was in effect
immediately prior to the establishment of the new Borrowing Base pursuant to
Section 3 hereof (the “Increase”).  Such fee shall be distributed by
Administrative Agent to the Banks in accordance with the portion of the Increase
attributable to each such Bank (calculated based on the amount by which such
Bank’s Commitment Percentage of the Borrowing Base as established in Section 3
hereof exceeds such Bank’s Commitment Percentage of the Borrowing Base that was
in effect immediately prior to the establishment of the new Borrowing Base
pursuant to Section 3 hereof).

 

4.11                           Administrative Agent shall have received such
other documents as Administrative Agent or special counsel to Administrative
Agent may reasonably request.

 

Administrative Agent shall notify Borrower and the Banks of the effectiveness of
this Fourth Amendment, and such notice shall be conclusive and binding. 
Promptly upon receipt of any replacement Note under Section 4.2 hereof, each
Bank shall return to Administrative Agent (for delivery to Borrower for
cancellation) any other Note in such Bank’s possession that was previously
delivered to such Bank under the Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 5.                                            Representations and
Warranties; Etc.  Each Obligor hereby affirms: (a) that as of the date hereof,
all of the representations and warranties contained in each Loan Paper to which
such Obligor is a party are true and correct in all material respects as though
made on and as of the date hereof (unless made as of a specific earlier date, in
which case, was true as of such date), (b) no Defaults exist under the Loan
Papers or will, after giving effect to this Fourth Amendment, exist under the
Loan Papers and (c) no Material Adverse Change has occurred.

 

Section 6.                                            Miscellaneous.

 

6.1                                 Confirmation and Effect.  The provisions of
the Credit Agreement (as amended by this Fourth Amendment) shall remain in full
force and effect in accordance with its terms following the effectiveness of
this Fourth Amendment.  Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

 

6.2                                 Ratification and Affirmation of Obligors. 
Each of the Obligors hereby expressly (a) acknowledges the terms of this Fourth
Amendment, (b) ratifies and affirms its obligations under the Facility Guaranty
and the other Loan Papers to which it is a party, (c) acknowledges, renews and
extends its continued liability under the Facility Guaranty and the other Loan
Papers to which it is a party and (d) agrees that its guarantee under the
Facility Guaranty and the other Loan Papers to which it is a party remains in
full force and effect with respect to the Obligations as amended hereby.

 

6.3                                 Counterparts.  This Fourth Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Fourth Amendment by
facsimile or electronic (e.g. pdf) transmission shall be effective as delivery
of a manually executed original counterpart hereof.

 

6.4                                 No Oral Agreement.  This written Fourth
Amendment, the Credit Agreement and the other Loan Papers executed in connection
herewith and therewith represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or unwritten oral
agreements of the parties.  There are no subsequent oral agreements between the
parties.

 

6.5                                 Governing Law.  This Fourth Amendment
(including, but not limited to, the validity and enforceability hereof) shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

6.6                                 Payment of Expenses.  Borrower agrees to pay
or reimburse Administrative Agent for all of its out-of-pocket costs and
expenses incurred in connection with this Fourth Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

6.7                                 Severability.  Any provision of this Fourth
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.8                                 Successors and Assigns.  This Fourth
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

LAREDO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

GUARANTORS:

LAREDO PETROLEUM HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

LAREDO PETROLEUM TEXAS, LLC

 

 

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

LAREDO GAS SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

LAREDO PETROLEUM – DALLAS, INC.,

 

f/k/a Broad Oak Energy, Inc.

 

 

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and as a Bank

 

 

 

 

 

By:

/s/ Jason M. Hicks

 

 

Jason M. Hicks,

 

 

Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

/s/ Christopher Renyi

 

Name:

Christopher Renyi

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Mark E. Olson

 

Name:

Mark E. Olson

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Bank

 

 

 

 

 

By:

/s/ David Bornstein

 

Name:

David Bornstein

 

Title:

Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Josh Patterson

 

Name:

Josh Patterson

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Bank

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND plc, as a Bank

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

Name:

Julia R. Franklin

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATON, as a Bank

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

 

COMPASS BANK, as a Bank

 

 

 

 

 

 

 

By:

/s/ Ann Van Wagener

 

Name:

Ann Van Wagener

 

Title:

Vice President

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA,

 

as a Bank

 

 

 

 

 

 

 

By:

/s/ Pam P. Schloeder

 

Name:

Pam P. Schloeder

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST, as a Bank

 

 

 

 

 

 

 

By:

/s/ Parul June

 

Name:

Parul June

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Bank

 

 

 

 

 

 

 

By:

/s/ John S. Lesikar

 

Name:

John S. Lesikar

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------